Exhibit 10.1
REALNETWORKS, INC.
MICHAEL ENSING EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into by and between
Michael Ensing (“Executive”) and RealNetworks, Inc., a Washington corporation
(the “Company”), effective as of August 17, 2020 (the “Effective Date”).


1.    Duties and Scope of Employment.
(a)    Positions and Duties. As of the Effective Date, Executive will serve as
the Company’s President and Chief Operating Officer (the “COO”). Executive will
report to the Company’s Chief Executive Officer (the “CEO”). As of the Effective
Date, Executive will render such business and professional services in the
performance of his duties, consistent with Executive’s position within the
Company, as will be assigned to him by the CEO and/or Board.
(b)    Obligations. During the Employment Term, Executive will devote
Executive’s full business efforts and time to the Company and will use good
faith efforts to discharge Executive’s obligations under this Agreement to the
best of Executive’s ability and in accordance with the Company’s corporate
governance guidelines and code of business conduct and ethics. For the duration
of the Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the CEO or the Company’s Board of
Directors (the “Board”) (which approval will not be unreasonably withheld);
provided, however, that Executive may, without additional approval of the Board
(but in accordance with and subject to Company policies as then in effect),
serve in any capacity with any civic, educational, or charitable organization so
long as such services do not interfere with Executive’s obligations to the
Company. Executive hereby represents and warrants to the Company that Executive
is not party to any contract, understanding, agreement or policy, written or
otherwise, that would be breached by Executive’s entering into, or performing
services under, this Agreement. Executive further represents that he disclosed
to the Company in writing all threatened, pending, or actual claims that were
unresolved and still outstanding as of the Effective Date, in each case, against
Executive of which he was aware, if any, as a result of his employment with any
previous employer or his membership on any boards of directors.
(c)    Responsibilities and Authority. Executive will have all power and
authority typically associated with the position of president and chief
operating officer, subject to the CEO’s and the Board’s usual right of direction
and supervision.
(d)    Other Entities. Executive acknowledges that in the course of his duties
that he may be appointed to serve as an officer or director of one or more of
the Company’s subsidiaries, partnerships, joint ventures, limited liability
companies and other affiliates, including entities in which the Company has a
significant investment and Executive agrees to serve without additional
compensation as an officer and director for an such subsidiaries, partnerships,
joint ventures, limited



--------------------------------------------------------------------------------



liability companies or other affiliates. Upon the termination of Executive’s
employment for any reason, unless otherwise requested by the Board, Executive
will be deemed, as of the date of termination, to have resigned from all other
positions held at the Company and its affiliates and without any further
required action by Executive. Executive, at the Board’s request, will execute
any documents necessary or appropriate to reflect his resignation from all such
positions. As used in this Agreement, the term “affiliates” will include any
entity controlled by, controlling, or under common control of the Company.
2.    Term of Agreement/Employment Term. Subject to earlier termination as
provided for below, this Agreement will commence on the Effective Date and will
continue in effect thereafter until terminated by the mutual consent of
Executive and the Company or as otherwise provided below. The term of employment
under this Agreement shall referred to as the “Employment Term”.
3.    At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment and
Executive agrees to provide the notice required in Section 7(b) relating to
termination of employment in certain circumstances.
4.    Compensation.
(a)    Base Salary. As of the Effective Date, the Company will pay Executive an
annual salary of $475,000 as compensation for his services (such annual salary,
as is then effective, to be referred to herein as “Base Salary”). The Base
Salary will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings.
(b)    Annual Incentive. Executive will be eligible to receive an annual
incentive payable for the achievement of performance goals established by the
Compensation Committee of the Board (the “Committee”) during the Employment
Term. Executive’s target annual incentive opportunity will be not less than one
hundred percent (100%) of Base Salary. The actual earned annual cash incentive,
if any, payable to Executive for any performance period will depend upon the
extent to which the applicable performance goal(s) specified by the Committee
are achieved or exceeded and therefore may be higher or lower than target for
over- or under- performance. Each annual incentive will be subject to the terms
of the Company’s bonus plan then in effect for Company senior executives. For
2020 only, Executive’s actual annual incentive will (i) be prorated based on the
percentage of 2020 between the Effective Date and the Company’s fiscal year-end
(for example, if Executive is employed by the Company for 37.5% of fiscal 2020,
the actual full year bonus otherwise earned and payable would be reduced by
62.5%, (ii) not less 50% of target (but prorated as described in clause (i) of
this sentence), and (iii) the applicable performance goals will be communicated
to Executive within sixty (60) days following the Effective Date.
-2-

--------------------------------------------------------------------------------



(c)    Sign-On Incentive. In recognition of Executive’s willingness to join the
Company in this important role and to forego other valuable employment
opportunities that are available to Executive, as soon as administratively
practicable on or following the Effective Date, Executive will receive a
one-time new hire grant of an award of restricted stock units (“RSUs”) covering
shares of Company common stock. The number of shares covered by this grant will
equal $200,000, divided by the Average Price (as defined below) for the 30
calendar day period that ends with the date on with the Company and Executive
sign this agreement (if the parties sign on different dates, the later of the
two dates), as determined in good faith by the Board or Committee. The RSUs will
be granted as soon as administratively practicable on or following the Effective
Date and will be subject to the Company’s standard terms and conditions for
restricted stock units and the terms of the applicable Company plan (which is
expected to be either the Company’s 2005 Stock Incentive Plan (the “2005 Plan”)
or an “inducement” plan to be adopted in the near future (the “Inducement
Plan”)), all as reflected in the applicable form of RSU agreement. The RSUs will
be scheduled to vest as to one hundred percent (100%) of the total number of
shares on the one year anniversary of the Effective Date. Notwithstanding any
contrary provision of this Section 4(c) and except to the limited extent
expressly provided in Section 8 and Section 9 of this Agreement, in order to
vest in any of these RSUs, Executive must remain a full-time employee of the
Company continuously through such one year anniversary. If an Inducement Plan is
used for any of the grants described in this Section 4(c), Section 4(d) or
Section 4(e), the material terms of any such grant will be no less favorable to
Executive than if the grants had been made under the 2005 Plan.
(d)    Stock Options. As soon as administratively practicable on or following
the Effective Date, Executive will be granted stock options to purchase one
million (1,000,000) shares of Company common stock. The exercise price per share
of the stock options will equal one hundred percent (100%) of the closing price
per share of the Company’s common stock on Nasdaq on the date of grant, as
determined in good faith by the Board or Committee. The options will be subject
to the Company’s standard terms and conditions for stock options and the terms
of the applicable Company plan (expected to be the 2005 Plan or the Inducement
Plan), all as reflected in the applicable form of stock option agreement. These
options will be scheduled to vest as to twenty five percent (25%) of the total
number of shares on the one-year anniversary of the Effective Date and as to an
additional twelve and one-half percent (12.5%) of the shares on each succeeding
six-month anniversary so that the options are fully vested four (4) years after
the Effective Date (but in all cases subject to the following). Notwithstanding
any contrary provision of this Section 4(d) and except to the limited extent
expressly provided in Section 8 and Section 9 of this Agreement, in order to
vest in any shares on any particular vesting date, Executive must remain a
full-time employee of the Company continuously through such date.
(e)    Restricted Stock Units. As soon as administratively practicable on or
following the Effective Date, an award of RSUs covering one million (1,000,000)
shares of Company common stock. The RSUs will be subject to the Company’s
standard terms and conditions for restricted stock units and the terms of the
applicable Company plan (which is expected to be the 2005 Plan or the Inducement
Plan), all as reflected in the applicable form of RSU agreement. These RSUs will
be scheduled to vest as to forty percent (40%) of the total number of shares on
the two year-anniversary of the Effective Date, as to an additional forty
percent (40%) on the four year-
-3-

--------------------------------------------------------------------------------



anniversary of the Effective Date, and as to the final twenty percent (20%) on
the five-year anniversary so that the options are fully vested five (5) years
after the Effective Date (but in all cases subject to the following provisions
of this Section 4(e)). Fifty percent (50%) of the shares originally scheduled to
vest on the two-year anniversary of the Effective Date (in other words, twenty
percent (20%) of the RSUs originally granted) instead will vest on the one-year
anniversary of the Effective Date and the remaining fifty percent (50%) of the
shares scheduled to vest on the two year anniversary of the Effective Date will
continue to be scheduled to vest on the two-year anniversary date if both: (i)
the Average Price exceeds $2.50 for the 30 calendar day period ending with the
one-year anniversary of the Effective Date, and (ii) the Average Daily Trading
Volume for such 30 day period is at least 200,000 shares. Fifty percent (50%) of
the shares originally scheduled to vest on the four-year anniversary of the
Effective Date (in other words, twenty percent (20%) of the RSUs originally
granted) instead will vest on the three-year anniversary of the Effective Date
and the remaining fifty percent (50%) of the shares scheduled to vest on the
four-year anniversary of the Effective Date will continue to be scheduled to
vest on the four-year anniversary date if both: (1) the Average Price exceeds
$4.00 for the 30 calendar day period ending with the three-year anniversary of
the Effective Date, and (2) the Average Daily Trading Volume for such 30 day
period is at least 200,000 shares. For purposes of the preceding two sentences,
the Average Price targets will be adjusted by the Committee pursuant to its
authority under the applicable plan and award agreement. “Average Price” means
the simple average of the closing per share prices for Company stock on Nasdaq
for each trading day in the specified period, adjusted for any stock splits that
occur after the signing of this agreement, as determined in good faith by the
Board or the Committee. “Average Daily Trading Volume” means the simple average
of the number of shares of Company stock traded on Nasdaq for each trading day
in the specified period, adjusted for any stock splits that occur after the
signing of this agreement, as determined in good faith by the Board or the
Committee. Notwithstanding any contrary provision of this Section 4(e) and
except to the limited extent expressly provided in Section 8 and Section 9 of
this Agreement, in order to vest in any shares on any particular vesting date,
Executive must remain employed in a full-time capacity with the Company
continuously through such date.
5.    Employee Benefits.
(a)    Generally. Executive will be eligible to participate in accordance with
the terms of all Company employee benefit plans, policies and arrangements that
are applicable to other executive officers of the Company (as such plans,
policies and arrangements may exist from time to time).
(b)    Paid Time Off. Executive will be entitled to receive paid time off
(“PTO”) in accordance with Company policy for other senior executive officers.
Executive will take PTO from August 20, 2020 through August 28, 2020.
6.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive’s duties hereunder, in accordance with the Company’s
expense reimbursement policy as in effect from time to time. The Company will
pay or reimburse Executive's documented and
-4-

--------------------------------------------------------------------------------



reasonable attorney fees, up to a maximum of $25,000, for the negotiation and
execution of this Agreement. In order to receive payment or reimbursement under
the preceding sentence, Executive must submit to the Company documentation
reasonably acceptable to the Company no later than October 1, 2020, in which
case payment or reimbursement will be made no later than October 31, 2020.
7.    Termination of Employment.
(a)    Accrued Payments. In the event Executive’s employment with the Company
terminates for any reason, Executive will be entitled to any (i) unpaid Base
Salary accrued up to the effective date of termination; (ii) benefits or
compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive; (iii) unreimbursed
business expenses required to be reimbursed to Executive; and (iv) rights to
indemnification Executive may have under the Company’s or its affiliates’
Articles of Incorporation, Bylaws, or separate indemnification agreement, as
applicable. In addition, if the termination is in the circumstances described in
Section 8 or Section 9 of this Agreement, Executive will be entitled to the
amounts and benefits to the extent provided in Section 8 or 9 below as
applicable.
(b)    Voluntary Resignation without Good Reason; Termination for Cause; Death
or Disability. If Executive’s employment with the Company terminates voluntarily
by Executive (except upon resignation for Good Reason), for Cause by the
Company, or due to Executive’s death or Disability, then (i) all vesting will
terminate immediately with respect to Executive’s outstanding equity awards,
(ii) all payments of compensation by the Company to Executive hereunder will
terminate immediately (except as to amounts already earned), and (iii) Executive
will be eligible only for severance benefits in accordance with the Company’s
established policies, if any, as then in effect. In addition and notwithstanding
any contrary provision of this Agreement, Executive agrees that before
voluntarily terminating his employment without Good Reason, Executive will
provide the Company with at least 3 months of advance written notice of the
proposed termination date and will continue to diligently and in good faith
perform his duties to the Company for such 3-month period unless the Company
notifies Executive in writing that he may terminate sooner than the end of the
notice period. For the avoidance of doubt, Executive will continue to receive
his then-standard compensation for the period in which he continues to work.
8.    Severance Benefits during Employment Term and Outside the Change in
Control Period. If, during the Employment Term and outside the Change in Control
Period, (i) the Company terminates Executive’s employment with the Company for a
reason other than Cause, Executive’s death or Disability, or (ii) Executive
resigns for Good Reason, then, in each case subject to Sections 11 and 12,
Executive will receive the following severance from the Company:
(a)    Base Salary Severance. Executive will receive continued payment of
Executive’s annual base salary for a period of twelve (12) months payable in
accordance with the Company’s then-standard payroll practices, with such annual
base salary being determined so as to provide the highest annual base salary
among the following: (i) immediately prior to Executive’s termination of
employment, and (ii) immediately prior to any reduction of Executive’s base
salary described in clause (ii) of the definition of “Good Reason” under
Section 13(f) below.
-5-

--------------------------------------------------------------------------------



(b)    Prorated Incentive Bonus. Executive will receive a lump sum severance
payment equal to the sum of (i) Executive’s prorated bonus for any partial
incentive bonus period (based on the number of days Executive remained an
employee of the Company) through the date of Executive’s termination of
employment (based upon and subject to actual performance through the date of
such termination as compared to the applicable performance goals (prorated to
the extent determined in good faith by the administrator of the applicable bonus
plan) and the terms of applicable bonus plan) to the extent not already paid,
and (ii) Executive’s bonus for the last completed incentive bonus period prior
to the date of Executive’s termination of employment to the extent not already
paid (based upon and subject to actual achievement of the applicable performance
goals and the terms of applicable bonus plan). Any such amount will be paid
within the Applicable Payment Period or if later, at the time provided in the
applicable bonus plan.
(c)    Equity Compensation. Executive’s then unvested and outstanding time-based
vesting stock options (specifically excluding any other type of award,
including, without limitation, restricted stock, restricted stock units,
performance-based vesting options, and features of time-based options that
provide for accelerated vesting based on performance) will vest as to an
additional twelve (12) months of vesting (in other words, Executive will receive
vesting of any time-based options that would have vested based solely on
continued employment had Executive remained employed for an additional twelve
(12) months). With respect to the RSUs described in Section 4(e) (the “Initial
RSUs”), the following rules apply if (and only if) both (i) Executive qualifies
for accelerated vesting under the preceding sentence, and (ii) some or all of
the Initial RSUs remain unvested at the time of the qualifying termination of
employment. The following rules do not apply to any equity awards other than the
Initial RSUs. Any vesting provided by the following rules is subject to Section
11 and Section 12. If the first sentence of this Section 8(c) does not result in
any vesting of any Initial RSUs because the next scheduled vesting date for such
RSUs is more than twelve (12) months following the date of the qualifying
termination of employment, Executive will receive vesting of fifty percent (50%)
of the shares originally scheduled to vest on the originally scheduled vesting
date that next follows the date of the qualifying termination of employment (for
example, if the qualifying termination is before the first anniversary of the
Effective Date, Executive would receive vesting of twenty percent (20%) of the
Initial RSUs, which is fifty percent (50%) of the amount originally scheduled to
vest on the second anniversary of the Effective Date).
(d)    Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (i) a period of
twelve (12) months from the last date of employment of Executive with the
Company, or (ii) the date upon which Executive becomes covered under similar
plans. Notwithstanding anything to the contrary in this Section 8(d), if the
Company determines in its sole discretion that it cannot provide the COBRA
benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be
-6-

--------------------------------------------------------------------------------



required to pay to continue his group health coverage in effect on the date of
his termination of employment (which amount will be based on the premium for the
first month of COBRA coverage), which payments will be made regardless of
whether Executive elects COBRA continuation coverage and will commence in the
month following the month in which Executive terminates employment and will end
on the earlier of (1) the date upon which Executive becomes covered under
similar plans or (2) the last day of the twelfth (12th) calendar month following
the month in which Executive terminations employment.
9.    Severance Benefits during Employment Term and Within the Change in Control
Period. If, during the Employment Term and within the Change in Control Period,
(i) the Company terminates Executive’s employment with the Company for a reason
other than Cause, Executive’s death or Disability, or (ii) Executive resigns for
Good Reason, then, in each case subject to Sections 11 and 12, Executive will
receive the following severance from the Company as described in Section 9(a)
through (d) (but subject to Section 9(e)):
(a)    Base Salary Severance. Executive will receive a lump sum severance
payment equal to one hundred and fifty percent (150%) of Executive’s annual base
salary as in effect at the time that provides the highest annual base salary
among the following: (i) immediately prior to Executive’s termination of
employment, (ii) immediately prior to any reduction of Executive’s base salary
described in clause (ii) of the definition of “Good Reason” under Section 13(f)
below, and (iii) immediately prior to the Change in Control. Such amount will be
paid within the Applicable Payment Period.
(b)    Prorated Incentive Bonus. Executive will receive a lump sum severance
payment equal to the sum of (i) Executive’s prorated target bonus for any
partial incentive bonus period (based on the number of days Executive remained
an employee of the Company) through the date of Executive’s termination of
employment (based upon and subject to the terms of applicable bonus plan with
performance) to the extent not already paid, and (ii) Executive’s bonus for the
last completed incentive bonus period prior to the date of Executive’s
termination of employment to the extent not already paid (based upon and subject
to actual achievement of the applicable performance goals and the terms of
applicable bonus plan). Any such amount will be paid within the Applicable
Payment Period or if later, at the time provided in the applicable bonus plan.
(c)    Equity Compensation. Executive’s then unvested and outstanding time-based
vesting equity compensation awards (including any performance-based vesting
awards with performance deemed achieved at target) will vest as to an additional
twelve (12) months of vesting. In addition, Executive will have eighteen (18)
months following the date of Executive’s termination of employment in which to
exercise Executive’s equity awards that are vested (including, but not limited
to, any awards that become vested in accordance with the preceding sentence),
and are outstanding, as of the date of Executive’s termination of employment;
provided, however, (i) in no event will Executive’s equity awards be permitted
to be exercised beyond their original maximum term as provided in the applicable
plan and award agreement, and (ii) notwithstanding the foregoing, the extension
of post-termination exercisability described in this Section 3(b) will not apply
to any of Executive’s stock options to purchase shares of the Company’s common
stock granted prior to the
-7-

--------------------------------------------------------------------------------



Effective Date to the extent such options are intended to constitute and do
qualify as incentive stock options within the meaning of Section 422 of the
Code. With respect to the Initial RSUs only, the following rules apply if (and
only if) both (1) Executive qualifies for accelerated vesting under the
preceding sentence, and (2) some or all of the Initial RSUs remain unvested at
the time of the qualifying termination of employment. The following rules do not
apply to any equity awards other than the Initial RSUs. Any vesting provided by
the following rules is subject to Section 11 and Section 12. If the first
sentence of this Section 9(c) does not result in any vesting of any Initial RSUs
because the next scheduled vesting date for such RSUs is more than twelve (12)
months following the date of the qualifying termination of employment, Executive
will receive vesting of fifty percent (50%) of the shares originally scheduled
to vest on the originally scheduled vesting date that next follows the date of
the qualifying termination of employment (for example, if the qualifying
termination is before the first anniversary of the Effective Date, Executive
would receive vesting of twenty percent (20%) of the Initial RSUs, which is
fifty percent (50%) of the amount originally scheduled to vest on the second
anniversary of the Effective Date).
(d)    Continued Employee Benefits. If Executive elects continuation coverage
pursuant to COBRA for Executive and Executive’s eligible dependents (as
applicable), within the time period prescribed pursuant to COBRA, the Company
will reimburse Executive for, or pay directly on Executive’s behalf, the COBRA
premiums for such coverage (at the coverage levels in effect immediately prior
to Executive’s termination of employment) until the earlier of (A) a period of
eighteen (18) months from the last date of employment of Executive with the
Company, or (B) the date upon which Executive becomes covered under similar
plans. Notwithstanding anything to the contrary in this Section 9(d), if the
Company determines in its sole discretion that it cannot provide the COBRA
benefits without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will in
lieu thereof provide to Executive a taxable monthly payment in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
his group health coverage in effect on the date of his termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage), which payments will be made regardless of whether Executive elects
COBRA continuation coverage and will commence in the month following the month
in which Executive terminates employment and will end on the earlier of (i) the
date upon which Executive becomes covered under similar plans or (ii) the last
day of the eighteenth (18th) calendar month following the month in which
Executive terminations employment.
10.    Vesting upon certain Transactions. If, while Executive is COO, the
Company consummates a transaction (a “Transaction”) as a result of which the
Company ceases to be required to file annual and other periodic reports under
the Exchange Act but the Company remains a stand-alone entity (that is, not a
subsidiary (or similar) of a larger organization), Executive will receive
additional vesting (in the amount determined below but not to exceed twelve (12)
months) of Executive’s then-unvested and outstanding time-based vesting equity
awards (specifically excluding performance-based vesting awards and features of
time-based awards that provide for accelerated vesting based on performance).
The number of months of vesting to be provided under the preceding sentence (if
applicable) shall equal the number of consecutive full months following the
Effective Date for which Executive remains COO, not to exceed twelve (12)
months. If the preceding two
-8-

--------------------------------------------------------------------------------



sentences apply and the Transaction occurs within the first six (6) months after
the Effective Date, for purposes of the immediately preceding sentence, the
number of Executive’s consecutive full months of COO service will be doubled
(but in no event to exceed a total of more than twelve (12) months). If the
first two sentences of this Section 10 apply and the Transaction occurs more
than six (6) months after the Effective Date, for purposes of the second
sentence of this Section 10, the number of Executive’s consecutive full months
of COO service will be deemed to be twelve (12) months. With respect to the
Initial RSUs only, if and only if: (i) Executive qualifies for accelerated
vesting under the preceding portion of this Section 10, (ii) some or all of the
Initial RSUs remain unvested at the time of the Transaction, and (iii) the
preceding portion of this Section 10 does not result in any vesting of any
Initial RSUs because the next scheduled vesting date for such RSUs is later than
the additional vesting period provided above in this Section 10, Executive will
receive immediate vesting of fifty percent (50%) of the shares originally
scheduled to vest on the originally scheduled vesting date that next follows the
date of the Transaction (for example, if the Transaction occurs before the first
anniversary of the Effective Date, Executive would receive vesting of twenty
percent (20%) of the Initial RSUs, which is fifty percent (50%) of the amount
originally scheduled to vest on the second anniversary of the Effective Date).
If Executive qualifies for and receives additional vesting of RSUs under this
Section 10, the Company may, in its discretion, offer Executive share
withholding to cover the required withholding taxes owed by Executive from such
additional vesting. If the Company does not offer Executive share withholding to
cover such required withholding taxes, the Company will offer Executive typical
reasonable “tag-along” rights in the Transaction that permit Executive to sell
shares in the Transaction sufficient to cover such required tax withholdings.
For the avoidance of doubt, the vesting provided in this Section 10 (if any) is
in addition to the payments or benefits (if any) to which Executive may become
entitled under Section 8 or Section 9.
11.    Conditions to Receipt of Severance.
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits pursuant to this Agreement is subject to Executive signing and not
revoking a release of claims in the form attached hereto as Exhibit A (the
“Release”), which must become effective and irrevocable no later than the
sixtieth (60th) day following Executive’s termination of employment (the
“Release Deadline”). If the Release does not become effective and irrevocable by
the Release Deadline, Executive will forfeit any right to severance payments or
benefits under this Agreement. If the Release becomes effective and irrevocable
by the Release Deadline, then subject to any further delay required under
Section 11(c), the severance payments and benefits will commence or be provided
(as applicable) to Executive on the 61st day following Executive’s termination
of employment. No severance payments and benefits under this Agreement will be
paid or provided unless and until the Release is signed by Executive, delivered
to the Company and if applicable, any seven day revocation period contained in
the Release expires without Executive revoking the Release. In the event of
Executive’s death before all of the severance payments and benefits under this
Agreement have been paid, such unpaid amounts will be paid in a lump sum payment
promptly following such event to Executive’s designated beneficiary, if living,
or otherwise to the personal representative of Executive’s estate.
-9-

--------------------------------------------------------------------------------



(b)    Non-competition, Non-disparagement, No-hire, and Non-solicitation.
Executive must sign (no later than the Effective Date) and at all times during
the Employment Term and the Restricted Period comply with the form of
Development, Confidentiality and Non-Competition Agreement, Inventions and
Confidentiality Agreement in the form attached hereto as Exhibit B (the
“Confidentiality Agreement”) The receipt of any severance payments or benefits
pursuant to this Agreement is subject to Executive’s compliance with this
Section 11(b).
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits payable to Executive, if any, pursuant to Sections 8 or 9
of this Agreement that, when considered together with any other severance
payments or separation benefits, is considered deferred compensation under
Internal Revenue Code Section 409A (together, the “Deferred Payments”) will be
payable until Executive has a “separation from service” within the meaning of
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”). Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(ii)    Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of Executive’s separation from service (other than due
to death), any Deferred Payments that otherwise are payable within the first six
(6) months following Executive’s separation from service will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
(iii)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments for purposes of
clause (i) above.
(iv)    Any amount paid under this Agreement that qualifies as a payment made as
a result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) will not constitute Deferred Payments for
purposes of clause (i) above.
-10-

--------------------------------------------------------------------------------



(v)    The foregoing provisions are intended to comply with, or be exempt from,
the requirements of Section 409A so that none of the severance payments and
benefits to be provided under the Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply or be exempt. Executive and Company agree to work together in good
faith to consider amendments to the Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes or
other costs that may be imposed on Executive as a result of Section 409A.
12.    Limitation on Payments. In the event that the severance and other
benefits provided in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 12, would be subject to the excise tax
imposed by Section 4999 of the Code, then Executive’s severance and other
benefits under this Agreement will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 12 will be made in writing by the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”),
whose determination will be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 12, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive will furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 12. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 12. If a reduction in severance and other benefits
constituting “parachute payments” is necessary so that benefits are delivered to
a lesser extent, reduction will occur in the following order: (1) reduction of
the cash severance payments; (2) cancellation of accelerated vesting of equity
awards; and (3) reduction of continued employee benefits. In the event that the
accelerated vesting of equity awards is to be cancelled, such vesting
acceleration will be cancelled in the reverse chronological order of Executive’s
equity awards’ grant dates.
-11-

--------------------------------------------------------------------------------



13.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Applicable Payment Period. For the purposes of this Agreement,
“Applicable Payment Period” means a date within sixty (60) days following the
applicable of: (i) the Change in Control, in the case of the Company’s
termination of Executive without Cause or Executive’s resignation for Good
Reason before a Change in Control as specified in Section 9; or (ii) the
termination of employment, in the case of the Company’s termination of Executive
without Cause or Executive’s resignation for Good Reason pursuant to either
Section 8 or coincident with or after a Change in Control as specified in
Section 9.
(b)    Cause. For purposes of this Agreement, “Cause” means conduct involving
one or more of the following: (i) the conviction of Executive of, or plea of
nolo contendere by Executive to, a felony involving moral turpitude (including
under federal securities laws); (ii) the willful, substantial and continuing
failure of Executive to perform the reasonable duties of his position for a
period of at least thirty (30) days following written notice from the Board to
Executive that describes the basis for the Board’s belief that Executive has not
substantially performed his reasonable duties for reasons other than serious
illness or incapacity; (iii) willful misconduct, gross negligence, fraud,
embezzlement, theft, misrepresentation or dishonesty by Executive involving the
Company or any of its affiliates, in each case that is intended to result in the
substantial personal enrichment of Executive; or (iv) Executive’s violation of
the Confidentiality Agreement or of any other confidentiality, non-competition
or other written agreement or policy with or of the Company or its affiliates,
which violation results in material harm to the Company, (v) a material breach
of Executive’s fiduciary duty to the Company, (vi) Executive’s failure to
reasonably cooperate in any audit or investigation of the business or financial
practices of the Company that continues after written notice from the Board and
at least fifteen (15) days to cure, (vii) Executive substantially abusing
alcohol, drugs, or similar substances, and such abuse in the Board’s judgment
has materially affected Executive’s ability to conduct the business of the
Company in a proper and prudent manner. Other than for a termination pursuant to
Section 13(b)(i), Executive will receive notice and an opportunity to be heard
before the Board with Executive’s own attorney before any termination for Cause
is deemed effective. If Executive wishes to avail himself of his opportunity to
be heard before the Board prior to the Board’s termination of Executive’s
employment for Cause, the Board may immediately place Executive on
administrative leave (with full pay and benefits to the extent legally
permissible) and suspend all access to Company information, employees and
business. If Executive avails himself of his opportunity to be heard before the
Board, and then fails to make himself available to the Board within five (5)
business days of such request to be heard, the Board may thereafter cancel the
administrative leave and terminate Executive for Cause.
(c)    Change in Control. “Change in Control” means the occurrence of any of the
following:
(i)    during any period of twelve (12) consecutive months, individuals who, at
the beginning of the period constitute the Board (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board, provided
that any person becoming a director subsequent to the Company’s initial public
offering whose election or nomination for election was approved by a vote of at
least a majority of the Incumbent Directors then on the Board (either by a
-12-

--------------------------------------------------------------------------------



specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) will be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board will be deemed to be an Incumbent Director; or
(ii)    any “person” (as such term is defined in the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than Rob Glaser and/or his affiliates is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities eligible to vote for the election of the Board (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (ii)
will not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (A) by the Company or any subsidiary, (B) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
subsidiary, (C) by any underwriter temporarily holding securities pursuant to an
offering of such securities, or (D) pursuant to a Non-Qualifying Transaction (as
defined in clause (iii) below); or
(iii)    the consummation of a merger, consolidation, statutory share exchange,
reorganization or similar form of corporate transaction involving the Company or
any of its subsidiaries that requires the approval of the Company’s
shareholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than fifty percent (50%) of the total voting
power of (x) the corporation resulting from such Business Combination (the
“Surviving Corporation”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of one hundred percent
(100%) of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of fifty percent (50%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least half of the members of the board of directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and (C)
above will be deemed to be a “Non-Qualifying Transaction”); or
-13-

--------------------------------------------------------------------------------



(iv)    a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any one person, or more than one person
acting as a group (“Person”), in all of the preceding cases (in this subsection
(iv)) excluding Rob Glaser and/or his affiliates, acquires (or has acquired
during the twelve (12) month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than fifty percent (50%) of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. For these purposes, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company. For purposes of this subsection (iv), gross fair
market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.
Notwithstanding the foregoing, a Change in Control will not be deemed to occur
(i) as a result of the sale, spin-off, or other divestiture of the Company’s
Games, RealPlayer, ICM and/or Rhapsody businesses or any other business that
constitutes less than 20% of RealNetworks’ revenue; or (ii) unless the
transaction qualifies as a change in control event within the meaning of Section
409A.  Also, for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (A) its sole purpose is to change the state of the
Company’s incorporation, or (B) its primary purpose is to create a holding
company that will be owned in substantially the same proportions by the person
who held the Company’s securities immediately before such transaction.  Also,
for the avoidance of doubt, the Company ceasing to be a publicly held
corporation will not per se trigger any of the termination provisions of this
Agreement.
(d)    Change in Control Period. For purposes of this Agreement, “Change in
Control Period” means the period (i) commencing three (3) months before the
occurrence of a Change in Control and (ii) ending eighteen (18) months after the
Change in Control.
(e)    Disability. For purposes of this Agreement, “Disability” means Executive
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months.
(f)    Good Reason. For purposes of this Agreement, “Good Reason” means
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period following the occurrence of one, or more of the following,
without Executive’s written consent:
(i)    a material reduction in Executive’s duties, authorities or
responsibilities relative to Executive’s duties, authorities or responsibilities
as in effect immediately prior to the Change in Control, including (without
limitation) a change that causes Executive no longer to report directly to the
CEO, it being understood that the CEO or Board also or instead may require
Executive to report to the Board (provided that the following (and the
reasonably necessary consequences of the following) will not be considered to be
a basis for Good Reason under this subsection (i): (A) the Company ceases to be
required to file annual and other periodic reports under the Exchange Act but
the Company remains a stand-alone entity (that is, not a subsidiary (or similar)
-14-

--------------------------------------------------------------------------------



of a larger organization, or (B) result in the sale, spin-off or other
divestiture of the Company’s Games, RealPlayer, ICM, Ringback Tones and/or
Rhapsody businesses will not be considered to be a material reduction in
Executive’s duties, authorities or responsibilities);
(ii)    a material reduction in Executive’s annual base compensation, provided
that one or more reductions totaling ten percent (10%) or less in any two-year
period will not constitute a material reduction under this clause (ii), and
provided further that one or more reductions totaling more than ten percent
(10%) in any two-year period will constitute a material reduction under this
clause (ii);
(iii)    a material reduction in Executive’s annual target bonus opportunity,
provided that one or more reductions totaling twenty five percent (25%) or less
in any two-year period (which reductions apply equally or to a greater degree to
a majority of the Company’s other senior officers) will not constitute a
material reduction under this clause (iii), and provided further that one or
more reductions totaling more than twenty five percent (25%) in any two-year
period whether or not they apply to other senior officers of the Company will
constitute a material reduction under this clause (iii); or
(iv)    a material change in the geographic location at which Executive must
perform services; provided, however, that any requirement of the Company that
Executive be based anywhere within fifty (50) miles from Executive’s primary
office location as of the date of this Agreement or within fifty (50) miles from
Executive’s principal residence will not constitute a material change under this
clause (iv).
Executive will not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.
(g)    Restricted Period. For purposes of this Agreement, “Restricted Period”
means (i) with respect to any termination of Executive’s employment outside the
Change in Control Period, a period of one (1) year immediately following the
date of such termination; and (ii) with respect to any termination of
Executive’s employment within the Change in Control Period, a period of eighteen
(18) months immediately following the date of such termination.
14.    Successors.
(a)    The Company’s Successors. This Agreement will be binding on any successor
to the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets and such successor will be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 14(a) or that becomes bound by the terms of this
Agreement by operation of law.
-15-

--------------------------------------------------------------------------------



(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
15.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and shall be delivered by hand; sent by a
recognized overnight delivery service; or sent by electronic mail. Except as
expressly provided in this Agreement, any notice, instrument, or other
communication shall be deemed properly given when sent in the manner prescribed
in this Section 15(a). In computing the period of time for the giving of any
notice, the day on which the notice is given shall be excluded and the day on
which the matter noticed is to occur shall be included. If notice is given by
personal delivery, then it shall be deemed given on the date personally
delivered to such person. If notice is given by nationally recognized overnight
courier delivery service, then it shall be deemed given one business day after
the date delivered to such nationally recognized overnight courier delivery
service. If notice is given by electronic mail, provided the relevant computer
record indicates a full and successful transmission (i.e. a delivery receipt has
been received on such email), then it shall be deemed given (i) on the date of
such transmission, if such transmission is completed at or prior to 5:00 p.m.,
local time of the recipient Party, on the date of such transmission and (ii) on
the next business day following the date of transmission, if such transmission
is completed after 5:00 p.m., local time of the recipient Party, on the date of
such transmission. If notice is given in any other manner authorized herein or
by law, it shall be deemed given when actually delivered, unless otherwise
specified herein or by law. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the ease of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of the Company’s Chief Legal Officer or General
Counsel.
(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 15(a) of this Agreement.
Such notice will indicate the specific termination provision in this Agreement
relied upon, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under the provision so indicated, and
will specify the termination date (which will be not more than thirty (30) days
after the giving of such notice). The failure by Executive to include in the
notice any ‘act or circumstance which contributes to a showing of Good Reason
will not waive any right of Executive hereunder or preclude Executive from
asserting such fact or circumstance in enforcing Executive’s rights hereunder.
Executive further agrees that before he voluntarily terminates his employment
without Good Reason, Executive will provide the Company with three (3) months’
notice. The Company may, at its election, direct Executive to continue to work
for the Company for up to three (3) months at his then-current Base Salary. In
consideration for satisfying this notice requirement and for signing and not
revoking a separation and release agreement to be provided by the Company,
Executive will receive a lump sum payment cash payment equal to three (3) months
of Executive’s then current Base Salary (assuming Executive remains an employee
through end of the period
-16-

--------------------------------------------------------------------------------



specified by the Company). The lump sum cash payment will be made within ninety
(90) days after the qualifying termination of employment.
16.    Confidential Information. As a condition of employment, Executive agrees
to execute and comply with the Confidentiality Agreement.
17.    Miscellaneous Provisions.
(a)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized Director or authorized officer of
the Company (other than Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(b)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(c)    Entire Agreement. This Agreement, together with the Confidentiality
Agreement and any form of equity compensation agreements necessary to reflect
the equity compensation awards described herein, constitutes the entire
agreement of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties with respect to the
subject matter hereof. No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto and which specifically
mention this Agreement. In the event of a termination of Executive’s employment
in the circumstances described in Section 8 or Section 9 of this Agreement, the
provisions of this Agreement are intended to be and are exclusive and in lieu of
and supersede any other rights or remedies to which Executive or the Company
otherwise may be entitled, whether at law, tort or contract or in equity.
Executive will be entitled to no benefits, compensation or other payments or
rights upon termination of employment other than those benefits expressly set
forth in this Agreement.
(d)    Choice of Law. The validity, interpretation, construction, and
performance of this Agreement will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions). Subject to
the arbitration provisions herein, any claims or legal actions by one party
against the other arising out of the relationship between the parties
contemplated herein (whether or not arising under this Agreement) will be
commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.
(e)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
-17-

--------------------------------------------------------------------------------



(f)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.
(g)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
(h)    Indemnification and D&O Insurance. Subject to applicable law, Executive
will be provided indemnification to the maximum extent permitted by the
Company’s and its affiliates’ Articles of Incorporation or Bylaws, including, if
applicable, any directors and officers insurance policies, with such
indemnification to be on terms determined by the Board or any of its committees,
but on terms no less favorable (other than in immaterial respects) than provided
to any other Company executive officer or director and subject to the terms of
any separate written indemnification agreement.


-18-

--------------------------------------------------------------------------------



o 0 o
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.
COMPANY        RealNetworks, Inc.

By:/s/ Robert GlaserTitle:Chairman and Chief Executive Officer

            
EXECUTIVE        



By:/s/ Michael Ensing

-19-


--------------------------------------------------------------------------------



EXHIBIT A
FORM OF RELEASE AGREEMENT
Executive agrees that the severance payments and benefits [Note: Company to
describe specifically following termination of employment] settlement in full of
all outstanding obligations owed to Executive by the Company and its current and
former officers, directors, employees, agents, investors, attorneys,
shareholders, administrators, affiliates, benefit plans, plan administrators,
insurers, trustees, divisions, and affiliates, and predecessor and successor
corporations and assigns (collectively, the “Releasees”). Executive, on his own
behalf and on behalf of his respective heirs, family members, executors, agents,
and assigns, hereby and forever releases the Releasees from, and agrees not to
sue concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any omissions,
acts, facts, or damages that have occurred up until and including the date
Executive signs this Agreement, including, without limitation:
a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;
b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
c.    any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination;
harassment; retaliation; breach of contract, both express and implied; breach of
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; fraud;
negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privac3); false imprisonment; conversion; and disability
benefits;
d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act, except as prohibited by law; the Fair Credit Reporting Act; the
Age Discrimination in Employment Act of 1967; the Older Workers Benefit
Protection Act; the Employee Retirement Income Security Act of 1974; the Worker
Adjustment and Retraining Notification Act; the Family and Medical Leave Act,
except as prohibited by law; the Sarbanes-Oxley Act of 2002; the Uniformed
Services Employment and Reemployment Rights Act; Washington State Law Against
Discrimination, as amended (Wash. Rev. Code §§ 49.60.010 et seq.); Washington
Equal Pay Law, as amended (Wash. Rev. Code § 49.12.175); Washington sex
discrimination law (Wash. Rev. Code § 49.12.200); Washington age discrimination
law (Wash. Rev.
A-1



--------------------------------------------------------------------------------



Code § 49.44.090); Washington whistleblower protection law (Wash. Rev. Code
§§ 49.60.210, 49.12.005, and 49.12.130); Washington genetic testing protection
law (Wash. Rev. Code § 49.44.180); Washington Family Care Act (Wash. Rev. Code
§ 49.12.270); Washington Minimum Wage Act (Wash. Rev. Code §§ 49.46.005 to
49.46.920); Washington wage, hour, and working conditions law (Wash. Rev. Code
§§ 49.12 005 to 49.12.020, 49.12.041 to 49.12.050, 49.12.091, 49.12.101,
49.12.105, 49.12.110, 49.12.121, 49.121.130 to 49.12.150, 49.12.170, 49.12.175,
49.12.185, 49.12.187, 49.12.450); Washington wage payment law Rev. Code
§§ 49.48.010 to 49.48.190);
e.    any and all claims for violation of the federal or any state constitution;
f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
g.    any claim for any loss, cost, damage or expense arising out of any dispute
over Company withholding the incorrect amount from any of the proceeds received
by Executive as a result of this Agreement; and
h.    any and all claims for attorneys’ fees and costs.
Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement or to Executive’s vested rights in retirement or similar plans,
programs or accounts. This release does not release claims that cannot be
released as a matter of law, including, but not limited to, Executive’s right to
file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give Executive the right to recover any
monetary damages against the Company; Executive’s release of claims herein bars
Executive from recovering such monetary relief from the Company).
In addition, nothing in this release shall (i) operate to release or waive
Executive’s rights, if any, under contract, law, the Company’s By-laws or
Articles of Incorporation, as an employee, officer or director of the Company,
to be defended and indemnified by the Company against, any and all liability
incurred with respect to any claim or proceeding to which Executive is or is
threatened to be made a party because of Executive’s service as an employee,
officer or director, or Chairman of the Board of the Company or its affiliates,
or (ii) operate to release or waive Executive’s rights, as an employee, officer
or director of the Company or its affiliates, to be named, protected by and have
coverage rights under the Company’s or its affiliates’ insurance policies.
Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands
A-2



--------------------------------------------------------------------------------



and acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled.
Executive further understands and acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Release Agreement; (b) he has twenty-one (21) days within which to consider and
sign this Release Agreement; (c) he has seven (7) days following his execution
of this Release Agreement to revoke this Release Agreement; (d) this Release
Agreement shall not be effective until after the revocation period has expired;
and (e) nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Executive signs this Release Agreement and returns it to the Company in less
than the 21-day period identified above, Executive hereby acknowledges that he
has freely and voluntarily chosen to waive the time period allotted for
considering this Release Agreement. Executive acknowledges and understands that
revocation must be accomplished by a written notification to the Company’s
Corporate Secretary at 1501 1st Avenue S. Suite 600. Seattle, WA 98134, that is
received prior to the Effective Date. The Parties agree that changes to this
Agreement, whether material or immaterial, do not restart the running of the
21-day period.
Unknown Claims. Executive acknowledges that he has been advised to consult with
legal counsel and that he is familiar with the principle that a general release
does not extend to claims that the releaser does not know or suspect to exist in
his favor at the time of executing the release, which, if known by him, must
have materially affected his settlement with the released party. Executive being
aware of said principle agrees to expressly waive any rights he may have to that
effect, as well as under any other statute or common law principles of similar
effect.
IN WITNESS WHEREOF, the Parties have executed this Release Agreement on the
respective dates set forth below.
Michael Ensing, an individual
Dated:                  Executive
RealNetworks, Inc.
Dated:         By        
A-3

